DETAILED ACTION
1.	This notice of allowance is responsive to Applicant’s filing on 2/15/21.  The remarks, pages 2-3, filed therein has overcome the Double Patenting rejection mailed out on 11/13/20.  Therefore, the Double Patenting rejection now has been withdrawn.  Further, the terminal disclaimer has been filed and approved by the office on 2/15/21.

	Claims 2-11, 22-31 are allowed.

The following is an examiner’s statement of reasons for allowance:  Claim 2 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim where a method for removing thromboembolic material from a blood vessel comprising: coupling a proximal portion of an elongate member to a rotating device comprising a body and a rotator, the body configured to be gripped by a user and the rotator  configured to rotate the elongate member when the rotating device is coupled to the elongate member; applying a negative pressure to the aspiration lumen of an aspiration catheter to draw at least a portion of the thromboembolic material into the aspiration lumen; rotating the elongate member within the aspiration lumen of the aspiration catheter with the rotating device; monitoring a negative pressure with a pressure transducer; and measuring one or more deviations in the negative pressure with a measurement device coupled to a pressure transducer; in combination  with the rest of the claimed limitations as set forth in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771